Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.
Claims 24-35 are pending, which claims are identical to the claims that had been previously allowed.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The substance of the interview with Applicant on 10/11/2019 was convincing that Deckwer et al. (US 2005/0026787) teach that the preferred metal salts to be mixed with sulfonylurea herbicides are carbonates and not phosphate salts, as currently claimed. The interview was also convincing that the other prior art references, Roche (WO2004/023876) and Bristow (US2015/1026370), that teach the use of sulfonylurea herbicides and an inorganic metal phosphate teach solid formulations with no motivation to prepare a liquid formulations in a non-aqueous solvent system. Therefore, based on these teachings, one of ordinary skill in the art would not have been motivated to modify the prior art of record to use metal phosphate salts to formulate herbicidal liquid compositions comprising a non-aqueous solvent system and tribenuron, as claimed. In as a whole, as currently amended, is deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
24
2
25
3
26
4
27
5
28
6
29
7
30
8
31
9
32
10
33
11
34
12
35






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699